PER CURIAM.
Richard Jane (“the former husband”) appeals the denial of his petition to modify the child support provision of the final judgment of dissolution which incorporated the parents’ marital settlement agreement. The former husband alleged in his petition that because of a change in circumstances, Sherlene Fero f/k/a Sherlene Jane (“the former wife”) should be required to pay child support in accord with the guidelines, to pay for addi*497tional medical insurance and to reimburse him $600 he paid for the child’s clothing. The trial court denied the petition finding no substantial change in circumstances. We affirm.
A fundamental prerequisite to modification of a parent’s child support obligation is the showing of a substantial change in circumstances. Hirsch v. Hirsch, 642 So.2d 20, 21 (Fla. 5th DCA 1994). This change in circumstances must be significant, material, involuntary, and permanent in nature, and the burden of establishing this change in circumstances is on the party seeking modification. Id. Because there was record support for the court’s finding that there had been no showing of an involuntary and substantial change in circumstances, the trial court correctly denied the motion for modification.
AFFIRMED.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.